                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 O'SHEA PETTWAY,
                                            Case No. 2:18-cv-10318
             Plaintiff,
                                            HONORABLE STEPHEN J. MURPHY, III
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

             Defendant.
                                  /

     ORDER ADOPTING REPORT AND RECOMMENDATION [19],
   DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [16],
AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [17]

      The Commissioner of the Social Security Administration ("SSA") denied the

application of O'Shea Pettway ("Pettway") for Supplemental Security Income and

Disability Insurance Benefits in a decision issued by an Administrative Law Judge

("ALJ"). ECF 13. After the SSA Appeals Council declined to review the ruling,

Pettway appealed. The Court referred the matter to Magistrate Judge Stephanie

Dawkins Davis, and the parties filed cross-motions for summary judgment. ECF 16,

17. The magistrate judge issued a Report and Recommendation ("Report") suggesting

the Court deny Pettway's motion and grant the Commissioner's motion. ECF 19. Civil

Rule 72(b) governs review of a magistrate judge's report and recommendation. De

novo review of the magistrate judge's findings is required only if the parties "serve

and file specific written objections to the proposed findings and recommendations."

Fed. R. Civ. P. 72(b)(2). Because neither party filed objections, de novo review of the
Report's conclusions is not required. After reviewing the record, the Court finds that

the magistrate judge’s conclusions are factually based and legally sound. Accordingly,

the Court will adopt the Report's findings, deny Pettway's motion for summary

judgment, and grant the Commissioner's motion for summary judgment.

                                      ORDER

      WHEREFORE, it is hereby ORDERED that the magistrate judge's Report

and Recommendation [19] is ADOPTED.

      IT IS FURTHER ORDERED that Plaintiff's Motion for Summary Judgment

[16] is DENIED.

      IT IS FURTHER ORDERED that Defendant's Motion for Summary

Judgment [17] is GRANTED.

      IT IS FURTHER ORDERED that the case is DISMISSED WITH

PREJUDICE.

      SO ORDERED.



                                              s/Stephen J. Murphy, III
                                              STEPHEN J. MURPHY, III
                                              United States District Judge
Dated: July 23, 2019



I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 23, 2019, by electronic and/or ordinary mail.


                                              s/David P. Parker
                                              Case Manager
